08-13555-scc          Doc 59066         Filed 11/07/18 Entered 11/07/18 15:55:40                    Main Document
                                                     Pg 1 of 3


 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 _______________________________________________ x
                                                 :                               Chapter 11
 In re:                                          :
                                                 :                               Case No. 08-13555 (SCC)
 LEHMAN BROTHERS HOLDINGS INC., et al.,          :
                                                 :
                         Debtors.                :
 _______________________________________________ x

                    AMENDED ALTERNATIVE DISPUTE RESOLUTION
                 PROCEDURES ORDERS FOR INDEMNIFICATION CLAIMS
             OF THE DEBTORS AGAINST CERTAIN MORTGAGE LOAN SELLERS

            Upon the motion of Lehman Brothers Holdings Inc. for Leave to Amend and Extend the

 Scope of the Alternative Dispute Resolution Procedures Orders For Indemnificaiton Claims of

 the Debtors Against Mortgage Loan Sellers, dated October 1, 2018 [Docket No. 58858] (the

 “Motion”),1 of Lehman Brothers Holdings Inc. (“LBHI”), as Plan Administrator, for the

 amendment of, inter alia, Alternative Dispute Resolution Procedures Order For Indemnification

 Claims of the Debtors Against Mortgage Loan Sellers Universal American Mortgage Company,

 LLC, Standard Pacific Mortgage, Inc., Shea Mortgage, Inc., CTX Mortgage Company, LLC,

 PrimeLending, A PlainsCapital, Company, Allied Mortgage Group, Inc., and DHI Mortgage

 Company, LTD., dated July 21, 2014 [Docket No. 45315] (the “Modified ADR Order”), in the

 chapter 11 cases of LBHI and its affiliated debtors (collectively, the “Debtors”), all as more fully

 described in the Motion,

            IT IS HEREBY FOUND AND DETERMINED THAT THE MODIFIED ADR

 ORDER IS AMENDED AS FOLLOWS:




 1
     Capitalized terms used but not defined herein shall have the meanings ascribed to them in the Motion.
08-13555-scc     Doc 59066       Filed 11/07/18 Entered 11/07/18 15:55:40         Main Document
                                              Pg 2 of 3


        A.      The Modified ADR Order is expanded to include the following Sellers: (i) Bank

 of England, (ii) Capital Bank Corporation, as successor by merger to TIB Bank, (iii) Crestline

 Funding Corp., (iv) Eagle Mortgage Holdings, LLC as successor by merger to Eagle Home

 Mortgage, Inc., (v) First Equity Mortgage Bankers, Inc., (vi) Freedom Mortgage Corporation,

 (vii) Gateway Mortgage Group LLC, (viii) Mountain West Financial, Inc., and (ix) Paramount

 Residential Mortgage Group, Inc.

        A.      The Indemnification ADR Procedures are expanded to include Indemnification

 Claims arising from this Court’s estimation of certain RMBS Trustees’ allowed claim in LBHI’s

 bankruptcy [Docket No. 57785] and the allowance of certain RMBS Trustees’ claims that were

 settled in the ordinary course of business.

        B.      Ira Herman will no longer be included as a potential mediator.

        C.      Schedule A of the Modified ADR Order is supplemented to include the following

 mediators:


                     Mediator                                   Contact information

  John Kenney                                        Hoguet Newman Regal & Kenney, LLP
                                                     One Grand Central Place
                                                     60 E 42nd St., 48th Floor
                                                     New York, New York 10017
                                                     Tel: (212) 689-8808
                                                     Email: jkenney@hnrklaw.com
  Jon Landers                                        Scarola Zubatov Schaffzin PLLC
                                                     1700 Broadway, 41st fllor
                                                     New York, New York 10019
                                                     Tel: (212) 757-0007
                                                     Email: jonathan.landers@szslaw.com

  Monica McCabe                                      Phillips Nizer LLP
                                                     485 Lexington Avenue
                                                     New York, New York 10017
                                                     Tel: (212) 841-0713
                                                     Email: mmccabe@phillipsnizer.com


                                                 2
08-13555-scc    Doc 59066     Filed 11/07/18 Entered 11/07/18 15:55:40              Main Document
                                           Pg 3 of 3


  Dan Murdock                                      Daniel R. Murdock, Esq.
                                                   90 Horton Street
                                                   City Island, New York 10464
                                                   Tel: (914) 738-1486 (landline)
                                                   danielrmurdock@outlook.com

  Debbie Reperowitz                                Stradley Ronon
                                                   100 Park Avenue, Suite 2000
                                                   New York, New York 10017
                                                   Tel: (212) 812-4138
                                                   Email: dreperowitz@stradley.com

  Hon. Donold H. Steckroth (Ret.)                  Cole Schotz P.C.
                                                   1325 Avenue of the Americas
                                                   19th Floor
                                                   New York, New York 10019
                                                   Tel: (212)-752-8000
                                                   Email: dsteckroth@coleschotz.com



       D.      All other aspects of the Modified ADR Order shall remain in effect.


 IT IS SO ORDERED:

 November 7, 2018
 New York, New York

                                            /S/ Shelley C. Chapman
                                            UNITED STATES BANKRUPTCY JUDGE




                                               3
